        Case 3:19-cv-00006-SDD-EWD                 Document 45        04/01/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA



NEKEIA PULLINS                                                   CIVIL NO. 19-00006

V.                                                               JUDGE SHELLY D. DICK

HANCOCK WHITNEY BANK                                             MAG. JUDGE ERIN WILDER-
                                                                 DOOMES


                                               RULING

        This matter is before the Court on the Motion for Reconsideration1 by Plaintiff,

Nekeia Pullins (“Plaintiff”) of this Court’s Ruling,2 dated January 11, 2021, granting the

Motion to Dismiss filed by Defendant, Hancock Whitney Bank (“Defendant”), which also

filed an Opposition3 to the present motion. For the following reasons, Plaintiff’s motion

shall be denied.

I.      MOTION TO ALTER OR AMEND JUDGMENT/NEW TRIAL

        “A Rule 59(e) motion ‘calls into question the correctness of a judgment.’”4 “A Rule

59(e) motion must clearly establish either a manifest error of law or fact or must present

newly discovered evidence”5 and “is not the proper vehicle for rehashing evidence,

legal theories, or arguments that could have been offered or raised before the entry of

judgment.”6 “‘Manifest error’ is one that ‘is plain and indisputable, and that amounts to a


1
  Rec. Doc. No. 36.
2
  Rec. Doc. No. 34.
3
  Rec. Doc. No. 42.
4
  Templet v. HydroChem Inc., 367 F.3d 473, 478 (5th Cir. 2004)(quoting In re Transtexas Gas Corp., 303
F.3d 571, 581 (5th Cir. 2002)).
5
  Advocare Intern. LP v. Horizon Laboratories, Inc., 524 F.3d 679, 691 (5th Cir. 2008) (quoting Rosenzweig
v. Azurix Corp., 332 F.3d 854, 863 (5th Cir. 2003)(quoting Simon v. U.S., 891 F.2d 1154, 1159 (5th Cir.
1990)).
6
  Templet, 367 F.3d 473, 478-9(5th Cir. 2004)(emphasis added).
Document Number: 66409                                                                                  1
         Case 3:19-cv-00006-SDD-EWD                 Document 45         04/01/21 Page 2 of 4




complete disregard of the controlling law.’”7                The Fifth Circuit has explained that

reconsideration of a judgment after it has been entered under Rule 59(e) “[i]s an

extraordinary remedy that should be used sparingly.”8                     As this Court has recently

explained, “[w]hile the district courts do have ‘considerable discretion in deciding whether

to grant or deny a motion to alter judgment,’ denial of Rule 59(e) motions to alter or amend

is favored.”9

        “Depending on when it is filed, a motion seeking relief from a final judgment may

be construed under either Rule 59(e) as a motion to alter or amend a judgment, or under

Rule 60(b) as a motion for relief from a final judgment.”10 If a motion for reconsideration

is filed within 28 days of the judgment or order of which the party complains, it is

considered a Rule 59(e) motion; otherwise, it is treated as a Rule 60(b) motion.11

Because Plaintiff’s motion was filed beyond 28 days of the Ruling, the Court construes it

as a motion to amend the judgment under Rule 59(e).

        Rule 60(b) of the Federal Rules of Civil Procedure permits a court to relieve a party

from a final judgment, order, or proceeding for the following reasons: “(1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with

reasonable diligence, could not have been discovered in time to move for a new trial

under Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic),


7
  Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004)(quoting Venegas-Hernandez v. Sonolux
Records, 370 F.3d 183, 195 (1st Cir. 2004)).
8
   Templet, 367 F.3d at 479 (citing Clancy v. Empl’rs Health Ins. Co., 101 F.Supp.2d 463, 465 (E.D.La.
2000)).
9
   Brown v. Louisiana State Senate, 2013 WL 5603232, at *1 (M.D.La. Oct. 11, 2013)(quoting Hale v.
Townley, 45 F.3d 914, 921 (5th Cir. 1995)).
10
   Lawrence v. Rocktenn CP, LLC, No. 16-0821, 2017 WL 3165121, at *2 (W.D. La. July 25, 2017)(citing
Shepherd v. Int'l Paper Co., 372 F.3d 326, 328 n.1 (5th Cir. 2004)(Williams v. Thaler, 602 F.3d 291, 303
(5th Cir. 2010) (“When a litigant files a motion seeking a change in judgment, courts typically determine the
appropriate motion based on whether the litigant filed the motion within Rule 59(e)'s time limit.”)).
11
   Id. (citing Hamilton Rothschilds v. Williams Rothschilds, 147 F.3d 367, 371 n. 19 (5th Cir. 1998)).
Document Number: 66409                                                                                     2
        Case 3:19-cv-00006-SDD-EWD                 Document 45        04/01/21 Page 3 of 4




misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the

judgment has been satisfied, released or discharged; it is based on an earlier judgment

that has been reversed or vacated; or applying it prospectively is no longer equitable; or

(6) any other reason that justifies relief.”

        “Several factors shape the framework of the court's consideration of a 60(b)

motion: ‘(1) That final judgments should not lightly be disturbed; (2) that the Rule 60(b)

motion is not to be used as a substitute for appeal; (3) that the rule should be liberally

construed in order to do substantial justice; (4) whether the motion was made within a

reasonable time; (5) whether—if the judgment was a default or a dismissal in which there

was no consideration of the merits—the interest in deciding cases on the merits

outweighs, in the particular case, the interest in the finality of judgments, and there is

merit in the movant's claim or defense; (6) whether there are any intervening equities that

would make it inequitable to grant relief; and (7) any other factors relevant to the justice

of the judgment under attack.’”12

        Plaintiff fails to cite to Rule 59 or Rule 60 as a basis for her Motion for

Reconsideration, and she fails to demonstrate how she has satisfied the standards set

forth above. Indeed, her entire argument is simply that the Court was wrong in deciding

the Rule 12(b)(6) motion – the entirety of Plaintiff’s argument is nothing but the “rehashing

[of] evidence, legal theories, or arguments.”13 To the extent Plaintiff’s motion is made

pursuant to Rule 60(b), Plaintiff still failed to address, much less demonstrate, any of the

factors set forth above under that analysis. Accordingly, Plaintiff’s Motion shall be denied.


12
   Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 356 (5th Cir. 1993)(quoting Seven Elves v.
Eskenazi, 635 F.2d 396, 402 (5th Cir.1981)); see also Crutcher v. Aetna Life Ins. Co., 746 F.2d 1076, 1082
(5th Cir.1984).
13
   See Templet, 367 F.3d 473, 478-9.
Document Number: 66409                                                                                  3
           Case 3:19-cv-00006-SDD-EWD         Document 45      04/01/21 Page 4 of 4




II.       CONCLUSION

          For the reasons set forth above, Plaintiff’s Motion for Reconsideration14 is DENIED.

          Judgment shall be entered.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana April 1, 2021.




                                            S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




14
     Rec. Doc. No. 36.
Document Number: 66409                                                                      4
